DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 29 July 2022, and the response / amendments filed on 6 July 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, and 11-12 have been amended.
Claim 10 is cancelled.
Claims 1-9, and 11-12 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 101 rejection of claims 1-12, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.
Regarding the previous 35 USC 103 rejection of claim 10, the Applicant has successfully cancelled the claim, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-9, 11-12 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Priority
This application 16/839,843 filed on 3 April 2020 claims foreign priority from Japanese patent application JP2019-074687 filed on 10 April 2019.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 3 April 2020, 6 May 2021, and 25 October 2021 have been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2006/0155460 A1 to Raney in view of US patent application publication 2019/0204992 A1 to Bowden et al. in view of US patent application publication 2020/0026279 A1 to Rhodes et al.
Claim 1:
	Raney, as shown, teaches the following:
A ride reservation user support system, comprising:
at least one server that is communicably connected to a device of a user (Raney ¶[0038], ¶[0046] details a server connected to the cellular device of a user)…,
With respect to the following:
an autonomous vehicle; and
at least one server that is communicably connected to a device of a user and the autonomous vehicle,
Raney, as shown in ¶[0038], ¶[0046] details a server connected to the cellular device of a user, but does not explicitly state the server is also connected to an autonomous vehicle.  However, Bowden teaches these limitations with a server, communication device of a client, and communication device of the vehicle which may include either an autonomous vehicle or a driver computing device are all in communication with each other (Bowden Fig 1 ¶[0125], ¶[0127], ¶[0129] details an autonomous vehicle that communicates with the system server). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an autonomous vehicle, and at least one server that is communicably connected to a device of a user and the autonomous vehicle as taught by Bowden with the teachings of Raney, with the motivation “to know more specific information about the requestor or ride request” and “to provide additional information or content related to the ride request” (Bowden ¶[0021]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an autonomous vehicle, and at least one server that is communicably connected to a device of a user and the autonomous vehicle as taught by Bowden in the system of Raney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Raney (in view of Bowden, applying the vehicle is an autonomous vehicle as per Bowden as shown above) also teaches the following:
wherein the server is configured:
to acquire ride reservation information for identifying the device of the user and a scheduled boarding location where the user boards the autonomous vehicle (Raney ¶[0032], ¶[0046] details the application server and tracking subsystem obtaining the latitude/longitude of the rendezvous point, scheduled rendezvous time where participants travel to consolidate into one vehicle (autonomous vehicle, per Bowden above), and participant cell phone numbers); 
to acquire location information of the device (Raney ¶[0056] details obtaining the GPS location of each participant devices); 
to acquire route information that indicates a predicted route, which is predicted to be used by the user, from a location indicated by the location information to the scheduled boarding location (Raney ¶[0041], ¶[0046], ¶[0066], ¶[0072], ¶[0103] details determining the route from the participant’s home, current location, and rendezvous pickup location using GIS information and mapquest and previous paths taken to reach the pickup point);
With respect to the following:
to determine whether the device deviates from the predicted route based on the location information and the route information; and 
Raney, as shown in Fig 4, ¶[0059], ¶[0066-67], ¶[0073] details determining whether a participant’s device is running late or is off-target and still at home based on their current location information and the predicted route deviating from the target time; highly suggesting but not explicitly stating determining whether the device deviates from the predicted route. However, Bowden teaches this remaining limitation determining whether the user device is deviating from its predicted path of traveling towards the pickup location (i.e. predicted route) while the provider vehicle is also enroute based on the user device location data and whether the device is moving away instead of moving towards the route pickup location as predicted (i.e. determining the user device is not enroute to the pickup location) and determining whether the device is beyond a threshold distance at an expiration time, i.e. deviating from the predicted route to the pickup location (Bowden ¶[0049], ¶[0071], ¶[0077-78] noting ¶[0049] identifies trigger events when the location, speed, distance, and lateness of the user device from the pickup location satisfy a determinable condition; ¶[0071] identifies the direction and speed of the requestor device and whether the device is moving towards the pickup location, and whether it is within a threshold distance of the pickup location; ¶[0077] identifies when the user device is outside a threshold distance upon an expiration of time prior to pickup and when the user device is moving away from the pickup location, which are deviations from a predicted route moving towards the pickup location; and ¶[0078] identifies detecting the device of the requestor is moving away from the pickup location, which is a deviation from the predicted route moving toward the pickup location). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining whether the device deviates from the predicted route based on the location information and the route information as taught by Bowden with the teachings of Raney (in view of Bowden), with the motivation “to know more specific information about the requestor or ride request” and “to provide additional information or content related to the ride request” (Bowden ¶[0021]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining whether the device deviates from the predicted route based on the location information and the route information as taught by Bowden in the system of Raney (in view of Bowden), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Raney (in view of Bowden) also teaches the following:
to cause the device to provide a notification to the user in a case where the device deviates from the predicted route (Raney ¶[0033], ¶[0058-59] details GUI outputs that notify users of their progress regarding their location and the predicted route and whether they are behind schedule or late to the rendezvous location; see also/alternatively for additional support of obviousness Bowden ¶[0077-78] which automatically contacts the requestor device when their device location is moving away from the pickup location and the provider is already en-route, or when the request device is beyond a threshold distance of the pickup location upon expiration of a timeline; and one of ordinary skill in the art would add this feature in combination with Raney (in view of Bowden) and the motivation to “increase the efficiency of completing a successful pickup” (Bowden ¶[0078])),
With respect to the following:
wherein the server is configured to command the autonomous vehicle to wait in a case where the server is not able to acquire the location information of the device, and
wherein the autonomous vehicle is configured to wait when receiving a command to wait from the server.
Raney, as shown in ¶[0046], ¶[0078] details there are situations when the server is unable to acquire the location information of the device, but Raney does not explicitly state the server is configured to command the autonomous vehicle to wait in a case when the server is not able to acquire the location information of the device, and the autonomous vehicle is configured to wait when receiving a command to wait from the server.  However, Rhodes teaches these limitations, with the server receiving a command from the user device to instruct the autonomous vehicle to wait for a set period of time at a property, and the wait command is relayed by the server and implemented by the autonomous vehicle at the property; noting that the server does not acquire location information of the device in the embodiment of receiving a manual indication of the length of time to wait and using the autonomous vehicle door sensors / cabin sensors / cameras to determine the user has departed the vehicle to begin the waiting (Rhodes ¶[0037-38], ¶[0050], ¶[0052-53]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the server is configured to command the autonomous vehicle to wait in a case where the server is not able to acquire the location information of the device, and the autonomous vehicle is configured to wait when receiving a command to wait from the server as taught by Rhodes with the teachings of Raney in view of Bowden, with the motivation of “smart neighborhood routing for autonomous vehicles” (Rhodes ¶[0001]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the server is configured to command the autonomous vehicle to wait in a case where the server is not able to acquire the location information of the device, and the autonomous vehicle is configured to wait when receiving a command to wait from the server as taught by Rhodes in the system of Raney in view of Bowden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5:
	Raney in view of Bowden in view of Rhodes, as shown above, teach the limitations of claim 1.  Raney (in view of Bowden in view of Rhodes, applying that the vehicle is an autonomous vehicle per Bowden / Rhodes as shown above) also teaches the following:
wherein the server is configured: to acquire a predicted user arrival time at which the user arrives at the scheduled boarding location, based on the location information (Raney ¶[0046], ¶[0066], ¶[0073-75] details calculating the expected duration of the remainder of the trip to the rendezvous point using the location information to calculate the on-time status, and using this time to update the predicted carpool time); and 
to provide the notification to the user in a case where the predicted user arrival time is later than the predicted vehicle arrival time at which the autonomous vehicle arrives at the scheduled boarding location (Raney ¶[0033], ¶[0059], ¶[0073] details the GUI highlighting laggards when vehicle (i.e. autonomous vehicle, per Bowden / Rhodes) is enroute and solid black participants are running late to the predicted vehicle rendezvous point, and text identifying how long a user is running behind schedule); 
Claim 6:
	Raney in view of Bowden in view of Rhodes, as shown above, teach the limitations of claim 1.  Bowden also teaches the following:
wherein the server is configured: to cancel a ride reservation by the user after a predetermined time period elapses from a scheduled departure time point of the autonomous vehicle from the scheduled boarding location, in a state where the autonomous vehicle waits (Bowden ¶[0072-74], ¶[0082], ¶[0127] details cancelling a user’s ride reservation after a time period countdown has completed in which the autonomous vehicle provider has been waiting at the scheduled boarding location and the user did not show).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the server is configured to cancel a ride reservation by the user after a predetermined time period elapses from a scheduled departure time point of the autonomous vehicle from the scheduled boarding location, in a state where the autonomous vehicle waits as taught by Bowden with the teachings of Raney (in view of Bowden in view of Rhodes), with the motivation “to increase its overall efficiency by systematically and intelligently influencing a provider to wait an optimal period of time prior to canceling a ride” (Bowden ¶[0074]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the server is configured to cancel a ride reservation by the user after a predetermined time period elapses from a scheduled departure time point of the autonomous vehicle from the scheduled boarding location, in a state where the autonomous vehicle waits as taught by Bowden in the system of Raney (in view of Bowden in view of Rhodes), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
Raney in view of Bowden in view of Rhodes, as shown above, teach the limitations of claim 6.  Bowden also teaches the following:
wherein the server adjusts the predetermined time period based on attribute information of the user (Bowden ¶[0070-71] details adjusting the countdown timer for the predetermined time period before canceling the reservation while the vehicle waits based on a user specific criteria including the history of pickup times for the user, if users are known to be slower or faster for the user to locate a vehicle, the location / speed / direction of the requestor, and historical individual-requestor data).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the server adjusts the predetermined time period based on attribute information of the user as taught by Bowden with the teachings of Raney (in view of Bowden in view of Rhodes), with the motivation “to increase its overall efficiency by systematically and intelligently influencing a provider to wait an optimal period of time prior to canceling a ride” (Bowden ¶[0074]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the server adjusts the predetermined time period based on attribute information of the user as taught by Bowden in the system of Raney (in view of Bowden in view of Rhodes), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 12:
	Claim 12 recites substantially similar limitations as claim 1 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 1.

Claims 2-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2006/0155460 A1 to Raney in view of US patent application publication 2019/0204992 A1 to Bowden et al. in view of US patent application publication 2020/0026279 A1 to Rhodes et al., as applied to claims 1 and 6 above, and further in view of US patent application publication 2017/0169366 A1 to Klein et al.
Claim 2:
Raney in view of Bowden in view of Rhodes, as shown above, teach the limitations of claim 1.  Raney does not explicitly state, but Klein teaches the following:
wherein the predicted route includes a shortest route from the location to the scheduled boarding location (Klein ¶[0041] details the predicted route to the pickup location uses the shortest path from the current location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the predicted route includes a shortest route from the location to the scheduled boarding location as taught by Klein with the teachings of Raney in view of Bowden, with the motivation to “assist with making a determination about whether user will arrive for his intended pickup” (Klein ¶[0140]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the predicted route includes a shortest route from the location to the scheduled boarding location as taught by Klein in the system of Raney in view of Bowden in view of Rhodes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
Raney in view of Bowden in view of Rhodes, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the notification includes a predicted vehicle arrival time at which the autonomous vehicle arrives at the scheduled boarding location.
Raney, as shown in Fig 4, ¶[0033], ¶[0059] details notifying the user when a participant (including themselves) is running late for the carpool and other participants (including those operating the vehicle) are running on-time, highly suggesting but not explicitly stating the notification includes a predicted vehicle arrival time at which the autonomous vehicle arrives at the scheduled boarding location.  To the extent that Raney does not explicitly state this, Klein teaches this limitation with a user interface notification notifying the user at 5:22pm that they are 10 minutes away from the boarding location in which the vehicle is predicted to arrive in 8 minutes at 5:30pm, 2 minutes before the user’s expected late arrival, and the vehicle may be an autonomous vehicle (Klein Fig 1, ¶[0026], ¶[0039-42]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the notification includes a predicted vehicle arrival time at which the autonomous vehicle arrives at the scheduled boarding location as taught by Klein in the system of Raney in view of Bowden in view of Rhodes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
Raney in view of Bowden in view of Rhodes, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the notification includes a confirmation of waiting necessity of the autonomous vehicle with the user.
Raney, as shown in Fig 4, ¶[0033], ¶[0059] details notifying the user when a participant (including themselves) is running late for the carpool, highly suggesting but not explicitly stating notifying the user that the autonomous vehicle will be waiting in a notification.  To the extent that Raney does not explicitly state this, Klein teaches this limitation with an interface notification to the user in response to their expected late status that their expected arrival time of being 2 minutes late includes requesting the autonomous vehicle to wait for 2 minutes for the passenger to arrive, and also notifying the late passenger of confirmation the autonomous vehicle will wait for the 2 minutes for the passenger (Klein Fig 1-3, ¶[0026], ¶[0042-43], ¶[0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the notification includes a confirmation of waiting necessity of the autonomous vehicle with the user as taught by Klein with the teachings of Raney in view of Bowden in view of Rhodes, with the motivation to “assist with making a determination about whether user will arrive for his intended pickup” (Klein ¶[0140]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the notification includes a confirmation of waiting necessity of the vehicle with the user as taught by Klein in the system of Raney in view of Bowden in view of Rhodes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
Raney in view of Bowden in view of Rhodes, as shown above, teach the limitations of claim 6.  With respect to the following:
wherein the server adjusts the predetermined time period such that an accumulated time period of the predetermined time period is less than a maximum time period in one operation cycle.
Bowden (of Raney in view of Bowden in view of Rhodes) as shown in ¶[0070-71] details adjusting the predetermined time period of how long a vehicle waits for a passenger to board the vehicle up to a maximum time, but does not explicitly state that the adjustment is less than a maximum time period in one operation cycle.  However, Klein teaches this limitation, restricting how long a vehicle may adjust an additional wait delay based on a total delay allowed (e.g. never more than 2 minutes behind schedule) on its current route (Klein ¶[0057]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the server adjusts the predetermined time period such that an accumulated time period of the predetermined time period is less than a maximum time period in one operation cycle as taught by Klein in the system of Raney in view of Bowden in view of Rhodes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2006/0155460 A1 to Raney in view of US patent application publication 2019/0204992 A1 to Bowden et al. in view of US patent application publication 2020/0026279 A1 to Rhodes et al., as applied to claim 1 above, and further in view of US patent application publication 2013/0246301 A1 to Radhakrishnan et al.
Claim 3:
Raney in view of Bowden in view of Rhodes, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the notification includes a predicted vehicle arrival time at which the autonomous vehicle arrives at the scheduled boarding location.
Raney, as shown in Fig 4, ¶[0033], ¶[0059] details notifying the user when a participant (including themselves) is running late for the carpool and other participants (including those operating the vehicle) are running on-time, but does not explicitly state (1) the vehicle is an autonomous vehicle, and (2) highly suggesting but not explicitly stating the notification includes a predicted vehicle arrival time at which the vehicle arrives at the scheduled boarding location.  
Regarding (1) the vehicle is an autonomous vehicle, Bowden teaches this limitation detailing that the vehicle may be an autonomous vehicle and also estimates the time of arrival at the pickup location (Bowden Fig 3C, ¶[0064], ¶[0127]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the vehicle is an autonomous vehicle as taught by Bowden in the system of Raney (in view of Bowden in view of Rhodes), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) the notification includes a predicted vehicle arrival time at which the vehicle arrives at the scheduled boarding location, to the extent that Raney does not explicitly state this, Radhakrishnan teaches this remaining limitation with notifications to customers that include updates that convey information about the position of the vehicle en-route to the pickup location including estimated time of arrival (Radhakrishnan Fig 7C, ¶[0018], ¶[0052], ¶[0106]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the notification includes a predicted vehicle arrival time at which the vehicle (i.e. autonomous vehicle, per Bowden) arrives at the scheduled boarding location as taught by Radhakrishnan in the system of Raney in view of Bowden in view of Rhodes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2006/0155460 A1 to Raney in view of US patent application publication 2019/0204992 A1 to Bowden et al. in view of US patent application publication 2020/0026279 A1 to Rhodes et al., as applied to claim 6 above, and further in view of “People Are Mad About Uber and Ola Drivers Canceling Rides Based On Their Destination” <https://www.buzzfeednews.com/article/pranavdixit/uber-ola-drivers-cancel-india> (3 October 2018) to Dixit.
Claim 9:
Raney in view of Bowden in view of Rhodes, as shown above, teach the limitations of claim 6.  With respect to the following:
wherein in a case where the ride reservation is canceled, the notification includes contents for notifying the user of the cancellation of the ride reservation and prompting a re-reservation.
Bowden (of Raney in view of Bowden in view of Rhodes), as shown in ¶[0077-78], ¶[0082] details notifying the requestor when they are moving away from the pickup location regarding whether they intend to cancel or abandon the reservation, and cancelling the ride reservation, but does not explicitly state that the notification may include contents for notifying the user of the cancellation of the ride reservation and prompting a re-reservation.  However, Dixit teaches this limitation that when a ride reservation is cancelled, the notification includes both notice of cancellation of the trip and a message prompting the user to request a new ride (Dixit lead image text “Unfortunately, your driver had to cancel the trip.  Please request a new ride and we’ll get you moving shortly”). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein a case where the ride reservation is canceled, the notification includes contents for notifying the user of the cancellation of the ride reservation and prompting a re-reservation as taught by Dixit in the system of Raney in view of Bowden in view of Rhodes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2006/0155460 A1 to Raney in view of US patent application publication 2019/0204992 A1 to Bowden et al. in view of US patent application publication 2020/0026279 A1 to Rhodes et al., as applied to claim 6 above, and further in view of Japan patent application publication 2006-040191 A to Mori.
Claim 11:
Raney in view of Bowden in view of Rhodes, as shown above, teach the limitations of claim 6.  With respect to the following:
wherein in the case where the server is not able to acquire the location information of the device, the server provides to the device a notification indicating that the autonomous vehicle arrives at the scheduled boarding location.
Raney, as shown in Fig 4, ¶[0068] details providing notifications to the device that the vehicle has arrived at the scheduled boarding location, and ¶[0046], ¶[0078] details situations when the system server is not able to acquire the location information of the device; but Raney does not explicitly state (1) the vehicle is an autonomous vehicle, and (2) that notification of arrival occurs when location information of the device is not acquired.
Regarding (1) the vehicle is an autonomous vehicle, Bowden teaches this limitation detailing that the vehicle may be an autonomous vehicle, and also estimates the time of arrival at the pickup location (Bowden Fig 3C, ¶[0064], ¶[0127]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the vehicle is an autonomous vehicle as taught by Bowden in the system of Raney (in view of Bowden in view of Rhodes), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) in the case where the server is not able to acquire the location information of the device the server provides to the device a notification indicating that the vehicle arrives at the scheduled boarding location, Mori teaches this limitation with the management server providing notification to a customer’s mobile device that their requested vehicle has arrived at the dispatch location regardless of whether user’s mobile device supports providing GPS location functionality or not (Mori pg. 6 ln 4-7 and ln 24-30). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the case where the server is not able to acquire the location information of the device, the server provides to the device a notification indicating that the vehicle (i.e. autonomous vehicle, per Bowden) arrives at the scheduled boarding location as taught by Mori with the teachings of Raney in view of Bowden in view of Rhodes, with the motivation of “a simple taxi calling system and a simple taxi calling method for easily calling a taxi to any place” (Mori pg. 1 ln 36-38).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the case where the server is not able to acquire the location information of the device, the server provides to the device a notification indicating that the vehicle arrives at the scheduled boarding location as taught by Mori in the system of Raney in view of Bowden in view of Rhodes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2018/0299895 A1 to Knotts et al. details communication solutions for self-driving car solutions; and identifies when a user is not on the intended path to the autonomous vehicle, and also instructs autonomous vehicles to wait (Knotts Fig 3, ¶[0027], ¶[0030])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628